EXHIBIT 10.1


UNIT
SUBSCRIPTION AGREEMENT


The undersigned (hereinafter “Subscriber”) hereby confirms its subscription for
the purchase of Units consisting of (i) one share of Common Stock, par value
$0.001 per share (“Common Stock”), of LIVE CURRENT MEDIA INC., a Nevada
corporation (the “Company”), (ii) a two-year warrant to purchase one-half share
of Common Stock of the Company at an exercise price of $0.78, which is equal to
a 20% premium to the Issue Price (as defined herein) in the form attached hereto
as Exhibit A (the “20% Premium Warrant”), and (iii) a three-year warrant to
purchase one-half share of the Common Stock of the Company at an exercise price
of $0.91, which is equal to a 40% premium to the Issue Price in the form
attached hereto as Exhibit B (the “40% Premium Warrant” and together with the
20% Premium Warrant, the “Warrants”) on the terms described below.


The Units are sometimes referred to herein as the “Securities.”


In connection with this subscription, Subscriber and the Company agree as
follows:


A.           Subscription of the Subscriber.
 
1.           Purchase of Units.  The undersigned (the "Subscriber") hereby
irrevocably agrees, represents and warrants with, to and for the benefit of the
Company, that such Subscriber is executing this Agreement in connection with the
subscription by the Subscriber for ______________ Units of the Company,
resulting in the aggregate purchase price set forth on the Subscriber’s
signature page hereto based upon the “Issue Price” (as defined herein).  The
Subscriber understands that the Company is relying upon the accuracy and
completeness of the information contained herein in complying with its
obligations under federal and state securities and other applicable
laws.  Subject to the terms and conditions of this Agreement, upon execution and
delivery hereof by the Subscriber, the Subscriber hereby agrees to purchase the
Units pursuant to the transaction hereof, and against concurrent delivery of the
purchase price for such shares.  The date upon which the final subscription is
accepted by the Company and the full Issue Price has been tendered to the
Company, shall be known as the “Closing Date.”
 
2.           Offering.  This offering of the Units (the "Offering") is being
made to a limited group of investors, all of whom shall represent to the Company
pursuant to this Agreement that they are "accredited investors," as that term is
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the "Securities Act") or who have otherwise been qualified as investors by the
Company.  All of the Units offered hereby are being sold by the Company.  The
Company is offering the Units for the consideration set forth herein.  The
Company may sell less than all of the Units offered hereby, and shall be
entitled to accept subscriptions and receive the Issue Price for each
subscription prior to the entire Offering being subscribed for. The Offering is
being made on a “best efforts” basis. The minimum subscription amount per
investor is $25,000. The maximum offering by the Company is $6,000,000 worth of
Units.
 
3.           Issue Price. The Issue Price of the Units shall be equal to $0.65.
 
1

--------------------------------------------------------------------------------


 
B.           Representations and Warranties of the Subscriber.  The Subscriber
hereby represents and warrants to the Company as of the date hereof:
 
1.           Place of Business.  The principal place of business address (or
residence) set forth below is such Subscriber's true and correct principal place
of business and is the only jurisdiction in which an offer to sell the Common
Stock was made to such Subscriber and such Subscriber has no present intention
of moving its principal place of business to or of becoming a resident of any
other state or jurisdiction.
 
2.           Sale or Transfer of the Common Stock. The Subscriber understands
that the Common Stock and the shares underlying the Warrants have not been
registered under the Securities Act, or under the laws of any other
jurisdiction.  The Subscriber understands and agrees that transfer or sale of
the Common Stock and the shares underlying the Warrants may be restricted or
prohibited unless they are subsequently registered under the Securities Act and,
where required, under the laws of other jurisdictions or an exemption from
registration is available.  The Subscriber will not offer, sell, transfer or
assign its Common Stock or any interest therein and the shares underlying the
Warrants in contravention of this Agreement, the Securities Act or any state or
federal law.  The Subscriber understands and acknowledges that, because of the
substantial restrictions on the transferability of the Common Stock and the
shares underlying the Warrants, it may not be possible for the Subscriber to
liquidate the Subscriber's investment in the Company readily, even in the case
of an emergency.
 
3.           Representation of Accredited Investor Status, Investment Experience
and Ability to Bear Risk.  Subscriber acknowledges that the Offering has not
been registered with the Securities and Exchange Commission (or any other
securities commission or authority of any other jurisdiction) because the
Company is relying on an exemption from registration under Section 4(2) of the
Securities Act and Regulation D promulgated thereunder. Subscriber believes that
at the time of the sale of the Common Stock to Subscriber, Subscriber (or, if
Subscriber is a corporation, limited liability company or trust, each of its
equity owners) qualifies as an "accredited investor" (as defined under Rule 501
of Regulation D promulgated under the Securities Act) using the following
qualification factors (check all appropriate items):
 
(__)
$1,000,000 Net Worth Test:
 
I, Subscriber, am a natural person and my individual net worth, or joint net
worth with my spouse (if any), inclusive of home, furnishings and automobiles,
at the time of this purchase is in excess of $1,000,000.

 
(__)
$200,000 Individual/$300,000 Joint Annual Income Test:
 
I, Subscriber, am a natural person and my individual annual gross income
(exclusive of my spouse's income) has been in excess of $200,000 in each of the
two most recent tax years, and I reasonably expect individual annual gross
income (exclusive of my spouse's income) to be in excess of $200,000 for the
current tax year; or I am a natural person and my joint annual gross income
(including my spouse's annual gross income) has been in excess of $300,000 in
each of the two most recent tax years, and I reasonably expect our joint annual
gross incomes to be in excess of $300,000 for the current tax year.

 


2

--------------------------------------------------------------------------------


 
 
("Income" under this test is defined as adjusted gross income for federal income
tax purposes plus (i) deductions for long-term capital gains under the Internal
Revenue Code; (ii) deductions for depletion under section 611 et seq. of the
Code; (iii) any exclusion for interest received on tax-exempt securities; and
(iv) any losses of a Company allocated to the individual limited partners of the
Company as reported on Form 1040).

 
(__)
Bank or Investment Company Test:
 
Subscriber is a bank as defined in section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; or is an insurance company as defined in
section 2(13) of the Securities Act; or is any investment company registered
under the Investment Corporation Act of 1940, or a business development company
as defined in section 2(a)(48) of that Act; or is a Small Business Investment
Corporation licensed by the U.S. Small Business Administration under section
301(c) or (d) of the Small Business Investment Act of 1958; is a plan
established and maintained by a state, its political subdivision, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; or is an
employee benefit plan within the meaning of the employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.



(__)
Private Business Development Corporation Test:



 
Subscriber is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.



(__)
IRC Section 501(c)(3) Organization Test:



 
Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or Company,
not formed for the specific purpose of acquiring the securities being offered,
with total assets in excess of $5,000,000.

 
3

--------------------------------------------------------------------------------


 
(__)
Direct Relationship to Issuer Test:

 
 
Subscriber is a director, executive officer, partner or manager of the Company
of the securities being offered or sold, or any director, executive officer or
manager of a partner or partner of that issuer.

 
(__)
$5,000,000 Noninvestment Trust Test:



 
Subscriber is a trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the securities being offered, whose purchase
is directed by a "sophisticated person" as described in section
230.506(b)(2)(ii).

 
(__)
Equity Entity Comprised of Accredited Investors Test:

 
 
Subscriber is any equity entity in which all of the equity owners are accredited
investors as defined above.   Subscriber has had one of the persons responsible
for overseeing and/or managing one or more of Subscriber’s financial accounts
complete the attestation in Section D hereof in order to verify the information
in this Section B:

 
 
Yes _________           No _________

 
For Canadian Private Placement Subscribers
 
If a Subscriber is Canadian resident, such Canadian resident Subscriber must, in
addition to meeting the “accredited investor” eligibility requirements as
defined under Rule 501 of Regulation D promulgated under the Securities Act,
certify that he, she or it is an “accredited investor” as defined by applicable
Canadian securities laws.  In this regard, each Canadian resident Subscriber
must complete and sign an “Accredited Investor Status Certificate” in the form
of Certificate attached hereto as Exhibit C.
 
In addition, Subscriber is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Company and is capable of
evaluating the risks and merits of investing in the Common Stock and, in making
a decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Agreement and can bear the economic risk of an investment in the Company for an
indefinite period of time, and can afford to suffer the complete loss thereof.
 
4.           Own Advice.  In connection with the Subscriber's investment in the
Company, the Subscriber has carefully considered and has, to the extent the
Subscriber believes such discussion necessary, discussed with the Subscriber's
professional legal, tax and financial advisers (the "Investment Advisors") the
suitability of an investment in the Common Stock for the Subscriber's particular
tax and financial situation and the Subscriber has determined that the Common
Stock are a suitable investment for the Subscriber.
 
4

--------------------------------------------------------------------------------


 
5.           Company History; Risks. The Subscriber represents and warrants that
the Subscriber is aware (i) that the Company has limited operating history;
(ii) that the Common Stock involve a substantial degree of risk of loss of the
Subscriber's entire investment and that there is no assurance of any income from
the Subscriber's investment; and (iii) that any federal and/or state income tax
benefits which may be available to the Subscriber, if any, may be lost through
the adoption of new laws or regulations, to changes to existing laws and
regulations and to changes in the interpretation of existing laws and
regulations.  The Subscriber further represents that the Subscriber is relying
solely on the Subscriber's own conclusions or the advice of the Subscriber's
Investment Advisors with respect to tax aspects of any investment in the Common
Stock. The Subscriber further represents that it has read and reviewed the
Company’s filings made with the Securities and Exchange Commission.
 
6.           Inquiries.  The Subscriber and its Investment Advisors have been
given access to, and prior to the execution of this Agreement, have been
provided with an opportunity to ask questions of, and receive answers from, the
Company officers concerning the Company and the terms and conditions of the
Offering and the Common Stock, and to obtain any other information which the
Subscriber and the Subscriber's Investment Advisors required with respect to the
Company and an investment in the Company in order to evaluate such investment
and verify the accuracy of all information furnished to the Subscriber and its
Investment Advisors regarding the Company.  All such questions, if asked, were
answered satisfactorily and all information or documents provided were found to
be satisfactory.  Neither the Subscriber nor its Investment Advisors have been
furnished any offering literature on which they have relied on other this
Agreement and the Subscriber and its Investment Advisors have relied only on
this Agreement.  At no time was the Subscriber presented with or solicited by
any leaflet, public promotion meeting, newspaper or magazine article, radio or
television advertisement or any other form of general advertising or general
solicitation.
 
7.           Authority.  The Subscriber is authorized and has full right and
power to subscribe for the Common Stock and to perform the Subscriber's
obligations pursuant to the provisions of this Agreement; the person signing
this Agreement and any other instrument executed and delivered herewith on
behalf of such Subscriber has been duly authorized by such entity and has full
power and authority to do so. If the Subscriber is a corporation, partnership,
unincorporated association or other entity, the person signing this agreement
has the legal capacity to authorize, deliver and be bound by this Subscription
Agreement and to take all actions required pursuant hereto and further certifies
that all necessary approvals of directors, shareholders or otherwise have been
given and obtained; and if the Subscriber is an individual, it is of the full
age of majority in the jurisdiction in which the Subscriber is resident and is
legally competent to execute, deliver and be bound by this Subscription
Agreement and take all action pursuant hereto.
 
8.           No Default. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby will not
conflict with, or result in any violation of or default pursuant to, any
provision of any governing instrument applicable to the Subscriber, or any
agreement or other instrument to which the Subscriber is a party or by which the
Subscriber or any of the Subscriber's properties are bound or any permit,
franchise, judgment, decree, statute, rule or regulation applicable to the
Subscriber or any of the Subscriber's business or properties.
 
5

--------------------------------------------------------------------------------


 
9.           ERISA. If the Subscriber is an employee benefit plan subject to
ERISA, then such Subscriber acknowledges that such Subscriber has been informed
of and understands the operations and business of the Company, and represents
that such Subscriber's investment in the Company (i) is permissible under the
documents and instruments governing such plan; (ii) satisfies the
diversification requirements of ERISA; (iii) is prudent considering all the
facts and circumstances, including the fact that there is no trading market for
the Common Stock; and (iv) is not a "prohibited transaction" within the meaning
of Section 406 of ERISA.
 
10.         Purchase Entirely For Own Account.  This Agreement is made with the
Subscriber in reliance upon the Subscriber's representations to the Company,
which by the Subscriber's execution of this Agreement, the Subscriber hereby
confirms, that the Common Stock issuable to the Subscriber will be acquired for
investment for the Subscriber's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Subscriber has no present intention of selling, granting any participation in,
or otherwise distributing the same.  The Subscriber represents and warrants that
the Subscriber has no contract, understanding, agreement or arrangement with any
person to sell or transfer or pledge to such person or anyone else any of the
Common Stock for which the Subscriber hereby subscribes (in whole or in part) or
any interest therein; and the Subscriber represents and warrants that the
Subscriber has no present plans to enter into any such contract, undertaking,
agreement or arrangement.
 
The Subscriber represents and warrants that the funds representing the Aggregate
Subscription Price which will be advanced by the Subscriber hereunder will not
represent proceeds of crime and the Subscriber acknowledges that the Company may
in the future be required by law to disclose the Subscriber's name and other
information relating to this Subscription Agreement and the Subscriber's
subscription hereunder, on a confidential basis, and to the best of the
Subscriber's knowledge (i) none of the subscription funds to be provided by the
Subscriber (a) have been or will be derived from or related to any activity that
is deemed criminal under the laws of the United States of America, or any other
jurisdiction, or (b) are being tendered on behalf of a person or entity who has
not been identified to the Subscriber, and (ii) it shall promptly notify the
Company if the Subscriber discovers that any of such representations ceases to
be true, and to provide the Company with appropriate information in connection
therewith.


The Subscriber represents and warrants that the current structure of this
transaction and all transactions and activities contemplated hereunder is not a
plan or scheme to evade the registration provisions of the Securities Act.


The Subscriber acknowledges that:
 
 
(i)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Common Stock; and



 
(ii)
there is no government or other insurance covering the Common Stock; and



 
(iii)
there are risks associated with the purchase of the Common Stock; and

 
6

--------------------------------------------------------------------------------


 
 
(iv)
there are restrictions on the Subscriber's ability to resell the Common Stock
and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Common Stock; and



 
(v)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person or company registered to sell securities
under applicable securities laws and, as a consequence of acquiring the Common
Stock pursuant to this exemption, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages, will not be available to the Subscriber.



The Subscriber represents and warrants that it has not received nor does it
expect to receive any financial assistance from the Company, directly or
indirectly, in respect of the Subscriber's purchase of the Common Stock.


The Subscriber represents and warrants that neither the Company, nor any of
their respective directors, officers, employees or representatives, have made
any representations (oral or written) to the Subscriber regarding the future
value of the Common Stock.


The Subscriber acknowledges that (i) the Company may complete secured or
unsecured debt financings or equity financings in the future in order to develop
the Company's business and to fund its ongoing development, (ii) there is no
assurance that such financings will be available and, if available, on
reasonable terms, (iii) any such future financings may have a dilutive effect on
current security holders, including the Subscriber, and (iv) if such future
financings are not available, the Company may be unable to fund its ongoing
development and the lack of capital resources may result in the failure of its
business.


The Subscriber will not, directly or indirectly, except in compliance with (that
is, only to the extent required to comply with) the Securities Act and such
other securities or “Blue Sky” laws as may be applicable, (i) offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities, (ii) engage in
any short sale which results in a disposition of any of the Securities by
Investor, or (iii) hedge the economic risk of the Subscriber’s investment in the
Securities.




C.           Representations and Warranties of the Company.
 
1.           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing, in good standing under the laws of
the State of Nevada and has all requisite corporate power and corporate
authority to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in the State of Nevada.  The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, except where the failure to be so qualified would not
have a material adverse effect on the Company.
 
7

--------------------------------------------------------------------------------


 
2.           Capitalization.  As of October 28, 2008, the authorized capital
stock of the Company consists of 50,000,000 shares of Common Stock, of which (i)
21,856,026 shares are issued and outstanding, and (ii) 6,356,104 shares are
reserved for issuance upon exercise of outstanding warrants, options and other
convertible securities. All such issued and outstanding shares have been duly
authorized and validly issued and have been offered, issued, sold, and delivered
by the Company in compliance with applicable federal and state securities laws.
 
3.           Authorization. The Company has all requisite corporate power to
execute, deliver and perform its obligations under this Agreement and all other
agreements contemplated hereby and thereby and to issue the Common Stock in
accordance with the terms hereof.  All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and all other agreements
and obligations contemplated hereby and thereby, the performance of all
obligations of the Company hereunder and thereunder, and the authorization,
issuance (or reservation for issuance), sale and delivery of the Common Stock to
be issued hereunder has been taken.  This Agreement constitutes valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by general
principles of equity, including concepts of materiality, reasonableness, good
faith and fair dealing and by the possible unavailability of specific
performance, injunctive relief or other equitable remedies.
 
4.           No Violation.  The Company's execution, delivery and performance of
this Agreement and all other agreements contemplated hereby and thereby and the
consummation of the transactions contemplated hereby and thereby will not with
or without the giving of notice or the lapse of time or both (A) violate any
provision of law, statute, rule or regulation to which the Company is subject,
(B) violate any order, judgment or decree applicable to it, or (C) conflict with
or result in a breach or default under any term or condition of its applicable
governing instruments or any agreement or other instrument to which it is a
party or by which it is bound.
 
5.           Valid Issuance of Common Stock and Warrants. The Common Stock and
Warrants being issued hereunder, when issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued, fully paid and non-assessable and will be free of
preemptive rights and restrictions on transfer other than restrictions on
transfer under this Agreement and applicable state and federal securities
laws.  Assuming the truth and accuracy of the representations and warranties of
each of the Subscribers for the Company's capital stock under agreements similar
to this Agreement, the issuance of the Common Stock hereunder shall be exempt
from registration under the Securities Act and any applicable state securities
laws.
 
6.           Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the valid execution of this Agreement and the
consummation of the transactions contemplated by this Agreement except for
filings pursuant to applicable state and federal securities laws (and for
Canadian resident Subscribers, under applicable provincial securities laws)
which allow filings to be made following the Closing but in no event later than
15 days (no later than 10 days in Canada for Canadian resident Subscribers)
after the consummation of the transactions contemplated hereby.    The Company
is in compliance, in all material respects, with the USA Patriot Act.
 
8

--------------------------------------------------------------------------------


 
7.           Use of Proceeds.  The proceeds from the sale of the Units will be
available for the continued execution on the Company’s acquisition strategy, the
development of assets related to Cricket.com, and general working capital
purposes.
 
8.           Subsidiaries.  The Company has the following subsidiaries: (i) the
Company owns 98.2% of Domain Holdings Inc., an Alberta, Canada company; (ii) the
Company owns 100% of LCM Cricket Ventures Pte. Ltd., a Singapore company (iii)
Domain Holdings Inc. owns 100% of Acadia Management Corp., a British Columbia,
Canada, company; (iv) Domain Holdings Inc. owns 100% of 0778229 BC Ltd., a
British Columbia, Canada company; (v) Domain Holdings Inc. owns 100% of 612793
B.C. Ltd., a British Columbia, Canada company and (vi) the Company owns 100% of
Communicate.com Delaware, Inc., a Delaware corporation.
 
9.           Registration Rights
 
  (a)           Subject to the terms and limitations hereof, the Company shall
use its best efforts to file a registration statement on Form S-1 or other
appropriate registration document under the Securities Act (the “Registration
Statement”) within 90 days following the Closing for resale of the Common Stock
and Common Stock underlying the Warrants (the “Registrable Securities”), and
shall use its reasonable best efforts to cause such Registration Statement to
become effective within 90 days after it is filed, and shall further use its
reasonable best efforts to maintain the Registration Statement’s effectiveness,
subject to periods of suspension of effectiveness not exceeding two periods of
no more than 60 days each in any 12 month period (the “Suspensions”), until the
earlier of (i) such time as all Common Stock and Common Stock underlying the
Warrants may be sold to the public, free of further restriction under applicable
securities laws, pursuant to an exemption from registration and (ii) such time
all Common Stock and Common Stock underlying the Warrants have been sold
pursuant to a registration statement.  In the event the amount of Common Stock
and Common Stock underlying the Warrants covered by such Registration Statement
is limited by the SEC, the Company (i) shall register the maximum amount of
Common Stock and Common Stock underlying the Warrants permitted by the SEC,
without adding any other shares to the Registration Statement, and (ii) shall
file additional registration statements covering the balance of the Common Stock
underlying the Warrants.


  (b)           Notwithstanding the foregoing, the Company shall not be
obligated to effect any registration of the Registrable Securities or take any
other action pursuant to this Section 9 in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction and except as may be required
by the Securities Act.


  (c)           Except as otherwise expressly set forth, the Company shall bear
all expenses incurred by the Company in compliance with the registration
obligation of the Company, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company incurred in connection with any registration, qualification or
compliance pursuant to this Subscription Agreement and all underwriting
discounts, selling commissions and expense allowances applicable to the sale of
any securities by the Company for its own account in any registration.  All
underwriting discounts, selling commissions and expense allowances applicable to
the sale by Subscriber of Registrable Securities and all fees and disbursements
of counsel for the Subscriber shall be borne by the Subscriber.
 
9

--------------------------------------------------------------------------------


 
  (d)           To the extent permitted by law the Company will indemnify each
Subscriber, each of its officers, directors, agents, employees and partners, and
each person controlling such Subscriber, with respect to each registration,
qualification or compliance effected pursuant to this Agreement, and each
underwriter, if any, and each person who controls any underwriter, and their
respective counsel against all claims, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document prepared by the
Company (including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and subject to the provisions of subsection (g) below, will
reimburse each such Subscriber, each of its officers, directors, agents,
employees and partners, and each person controlling such Subscriber, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses as they are reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement (or alleged untrue statement) or omission (or alleged
omissions) based upon written information furnished to the Company by (or on
behalf of) such Subscriber or underwriter, or if the person asserting any such
loss, claim, damage or liability (or action or proceeding in respect thereof)
did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended and supplemented) at or before
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of the Subscriber or underwriter to so provide
such amended preliminary or final prospectus (or the final prospectus as amended
and supplemented); provided, however, that the indemnity agreement contained in
this subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
the Subscriber, any such partner, officer, director, employee, agent or
controlling person of such Subscriber, or any such underwriter or any person who
controls any such underwriter; provided, however, that the obligations of the
Company hereunder shall be limited to an amount equal to the portion of net
proceeds represented by the Registrable Securities pursuant to this Agreement.
 
10

--------------------------------------------------------------------------------


 
  (e)           To the extent permitted by law, each Subscriber whose
Registrable Securities are included in any registration, qualification or
compliance effected pursuant to this Subscription Agreement will indemnify the
Company, and its directors, officers, agents, employees and each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Securities Act and the rules and regulations thereunder, each other such
Subscriber and each of their officers, directors, partners, agents and
employees, and each person controlling such Subscriber, and their respective
counsel against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and such Subscribers, directors, officers, partners, persons,
underwriters or control persons for any legal or any other expenses as they are
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Subscriber;
provided, however, that the obligations of any Subscriber hereunder shall be
limited to an amount equal to the net proceeds to such Subscriber from
Registrable Securities sold under such registration statement, prospectus,
offering circular or other document as contemplated herein; provided, further,
that the indemnity agreement contained in this subsection shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Subscriber, which
consent shall not be unreasonably withheld or delayed.


  (f)           Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that if any Indemnified
Party reasonably concludes that there may be one or more legal defenses
available to it that are not available to the Indemnifying Party, or that such
claim or litigation involves or could have an effect on matters beyond the scope
of this Agreement, then the Indemnified Party may retain its own counsel at the
expense of the Indemnifying Party; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.
 
11

--------------------------------------------------------------------------------


 
  (g)           If the indemnification provided for in this Section is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.


  (h)           The Registrable Securities, and any related benefits to the
Subscriber hereunder may be transferred or assigned by the Subscriber to a
permitted transferee or assignee, provided that the Company is given written
notice of such transfer or assignment, stating the name and address of said
transferee or assignee and identifying the Registrable Securities with respect
to which such registration rights are being transferred or assigned; provided
further that the transferee or assignee of such Registrable Securities shall be
deemed to have assumed the obligations of the Subscriber under this Agreement by
the acceptance of such assignment and shall, upon request from the Company,
evidence such assumption by delivery to the Company of a written agreement
assuming such obligations of the Subscriber.


  (i)           Subscriber covenants and agrees that such Subscriber will comply
with the prospectus delivery requirements of the Securities Act as applicable to
such Subscriber in connection with sales of Registrable Securities pursuant to
the registration statement required hereunder.


10.           No Stock Agreements.  There is not in effect on the date hereof
any agreement to which the Company or (to its knowledge) any holders of equity
securities of the Company is a party relating to the voting, transfer or sale of
such securities.
 
D.           Legend.  The certificate representing the Common Stock issued by
the Company shall bear the following (or similar) legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH LAWS.  THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION THEREFROM.
 
12

--------------------------------------------------------------------------------


 
E.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company and its officers, managers, members, employees, agents and
affiliates against any and all loss, liability, claim, damage and expense
whatsoever (including without limitation any and all expenses reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the Subscriber to
comply with any covenant agreement made by the Subscriber herein.  The Company
agrees to indemnify and hold harmless the Subscriber and its officers, managers,
members, employees, agents and affiliates against any and all loss, liability,
claim, damage and expense whatsoever (including without limitation any and all
expenses reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any false representation or warranty or breach or failure to
comply with any covenant agreement made by the Company herein.
 
F.           Modification.  Neither this Agreement nor any provision hereof
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any such waiver, modification,
discharge or termination is sought.
 
G.           Assignability.  This Agreement and the rights and obligations
hereunder are not transferable or assignable by the Subscriber.
 
H.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to principles
of conflicts of law.
 
I.           Survival of Representations and Warranties.  All representations
and warranties made by the Subscriber in this Agreement shall survive the
execution and delivery of this Agreement, as well as any investigation at any
time made by or on behalf of the Company and the issue and sale of the Common
Stock.
 
J.           Reliance.  The Subscriber understands and acknowledges that the
Subscriber's representations, warranties, acknowledgements and agreements in
this Agreement will be relied upon by the Company in determining the
Subscriber's suitability as a purchaser of Common Stock.
 
K.           Further Assurances.  The Subscriber agrees to provide, if
requested, any additional information that may be requested or required to
determine the Subscriber's eligibility to purchase the Common Stock.
 
L.           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.
 
13

--------------------------------------------------------------------------------


 
M.           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the date set forth on this signature page.
 
Number of shares of Units Subscribed for: ________________________
 
Aggregate Purchase Price:                                  
$________________________
 




 

       
Print Name of Subscriber (Individual,
Company, Limited Liability Company,
Corporation or Trust)
 
Print Name of Authorized
Representative
        By:      
Signature of Subscriber or
Authorized Representative
 
Capacity of Authorized
Representative
      Date:              Address:             Social Security Number or U.S. Tax
Identification No:    

 
 
SUBSCRIPTION ACCEPTED:
 
LIVE CURRENT MEDIA INC., a Nevada corporation
 
 
By:___________________________
Name:  Geoffrey Hampson
Title:  CEO
Date: ____________, 2008





15

--------------------------------------------------------------------------------


EXHIBIT A


Form of 20% Premium Warrant
 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT B


Form of 40% Premium Warrant
 
A-2

--------------------------------------------------------------------------------


 
EXHBIT C


[To be completed by Canadian resident subscribers only]


ACCREDITED INVESTOR STATUS CERTIFICATE


The categories listed herein contain certain specifically defined terms.  If you
are unsure as to the meanings of those terms, or are unsure as to the
applicability of any category below, please contact your broker and/or legal
advisor before completing this certificate.


TO:                      LIVE CURRENT MEDIA, INC. (the “Company”)


In connection with the purchase by the undersigned Subscriber of the Units, the
Subscriber, on its own behalf and on behalf of each Disclosed Principal for whom
the Subscriber is acting (collectively, the “Subscriber”), hereby represents,
warrants, covenants and certifies to the Company (and acknowledges that the
Company and its counsel are relying thereon) that:


 
(a)
the Subscriber is purchasing the Units as principal for its own account and not
for the benefit of any other person;



 
(b)
the Subscriber is an “accredited investor” within the meaning of National
Instrument 45-106 on the basis that the undersigned fits within one of the
categories of an “accredited investor” reproduced below beside which the
undersigned has indicated the undersigned belongs to such category;



 
(c)
the Subscriber was not created or used solely to purchase or hold securities as
an accredited investor as described in paragraph (m) below; and



 
(d)
upon execution of this Exhibit “C” by the Subscriber, this Exhibit “C” shall be
incorporated into and form a part of the Subscription Agreement.



(PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY OF ACCREDITED INVESTOR)



o
(a)
a Canadian financial institution, or a Schedule III bank;
 
o (b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
 
o (c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
 
o (d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);
 
o (e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
 
o (f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
 
o  (g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
 

 
A-3

--------------------------------------------------------------------------------


 

o (h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
 
o (i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
 
o (j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;
 
o (k)
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
 
o (l)
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;
 
o (m)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;
 
o (n)
an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] and 2.19
[Additional investment in investment funds] of NI45-106, or (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 [Investment fund reinvestment] of NI45-106;
 
o  (o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
 
o (p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
 
o (q)
a person acting on behalf of a fully managed account managed by that person, if
that person (i) is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is
not a security of an investment fund;
 
o (r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
 
o (s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
 
o (t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
 

 
A-4

--------------------------------------------------------------------------------


 

o (u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
 
o (v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as (i) an accredited investor,
or (ii) an exempt purchaser in Alberta or Ontario.
 



For the purposes hereof, the following definitions are included for convenience:


 
(a)
“Canadian financial institution” means (i) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or
(ii) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;



 
(b)
“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Québec where control person means any
person that holds or is one of a combination of persons that holds (i) a
sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or (ii) more than 20% of the outstanding
voting securities of an issuer except where there is evidence showing that the
holding of those securities does not affect materially the control of the
issuer;



 
(c)
“entity” means a company, syndicate, partnership, trust or unincorporated
organization;



 
(d)
“financial assets” means cash, securities, or any a contract of insurance, a
deposit or an evidence of a deposit that is not a security for the purposes of
securities legislation;



 
(e)
“founder” means, in respect of an issuer, a person who, (i) acting alone, in
conjunction, or in concert with one or more persons, directly or indirectly,
takes the initiative in founding, organizing or substantially reorganizing the
business of the issuer, and (ii) at the time of the trade is actively involved
in the business of the issuer;



 
(f)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;



 
(g)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in Ontario, includes an employee venture capital
corporation that does not have a restricted constitution, and is registered
under Part 2 of the Employee Investment Act (Ontario), R.S.B.C. 1996 c. 112, and
whose business objective is making multiple investments and a venture capital
corporation registered under Part 1 of the Small Business Venture Capital Act
(Ontario), R.S.B.C. 1996 c. 429 whose business objective is making multiple
investments;



 
(h)
“mutual fund” means an issuer whose primary purpose is to invest money provided
by its security holders and whose securities entitle the holder to receive on
demand, or within a specified period after demand, an amount computed by
reference to the value of a proportionate interest in the whole or in part of
the net assets, including a separate fund or trust account, of the issuer;



 
(i)
“non-redeemable investment fund” means an issuer,



A-5

--------------------------------------------------------------------------------


(A) whose primary purpose is to invest money provided by its securityholders,


(B) that does not invest,


(i) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund,
or


(ii) for the purpose of being actively involved in the management of any issuer
in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund, and


(C) that is not a mutual fund;


 
(j)
“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets and liabilities that
are secured by financial assets;



 
(k)
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);



 
(l)
“spouse” means an individual who (i) is married to another individual and is not
living separate and apart within the meaning of the Divorce Act (Canada), from
the other individual, (ii) is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender, or (iii) in Alberta, is an individual referred to in paragraph (i)
or (ii), or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and



 
(m)
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.



In NI 45-106 a person or company is an affiliate of another person or company if
one of them is a subsidiary of the other, or if each of them is controlled by
the same person.


In NI 45-106 a person (first person) is considered to control another person
(second person) if (a) the first person, directly or indirectly, beneficially
owns or exercises control or direction over securities of the second person
carrying votes which, if exercised, would entitle the first person to elect a
majority of the directors of the second person, unless that first person holds
the voting securities only to secure an obligation, (b) the second person is a
partnership, other than a limited partnership, and the first person holds more
than 50% of the interests of the partnership, or (c) the second person is a
limited partnership and the general partner of the limited partnership is the
first person.


The foregoing representations contained in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the Closing Time.  If any such representations shall not be true and accurate
prior to the Closing Time, the undersigned shall give immediate written notice
of such fact to the Company prior to the Closing Time.


Dated:
 
 
Signed:
 
           
Witness (If Subscriber is an individual)
 
Print the name of Subscriber
           
Print the name of Witness
 
If Subscriber is a corporation,
print name and title of Authorized Signing Officer

 
A-6
 

--------------------------------------------------------------------------------